DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 14, “the direction” has been changed to –a direction--.
Allowable Subject Matter
Claims 1-4, 6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claim 1 is the combination of the sensor case with a first concave portion coming into contact with the first lock portion in the direction substantially orthogonal to the up-down direction and sensor attachment portion includes a protruding portion located in the vicinity of the first concave portion and of the first lock portion and configured to enhance a locked state of the first concave portion and the first lock portion, which is not found in the prior art of record.
The primary reason for allowing claim 12 is the insertion length of the lock portion into the concave portion is larger than a gap length between the lock portion and the wall portion of the cover, which is not found in the prior art of record.
The primary reason for allowance of claim 13 is the combination of the sensor case attached to the sensor attachment portion by locking, the fall preventing structure to prevent the sensor case from falling off an opening formed by the sensor attachment portion and the cover, and the energy absorption structure, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/           Primary Examiner, Art Unit 3612                                                                                                                                                                                             	September 8, 2021